UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4379


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THADDAEUS SNOW, a/k/a Storm,

                Defendant - Appellant.



                              No. 14-4387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SYKES, a/k/a Black,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:13-cr-00350-LMB-1; 1:13-cr-00350-LMB-3)


Submitted:   November 25, 2014              Decided:   January 2, 2015


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael S. Arif, ARIF & ASSOCIATES, PC, Fairfax, Virginia; Alan
H. Yamamoto, LAW OFFICES OF ALAN H. YAMAMOTO, Alexandria,
Virginia, for Appellants.       Dana J. Boente, United States
Attorney,   Dennis  M.   Fitzpatrick,  Assistant United  States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            A     jury    convicted      Thaddaeus     Snow    and   William         Sykes

(collectively, “Appellants”) of various crimes relating to their

activities in connection with a street gang known as the Nine

Treys.           Appellants      raise      several     challenges         to        their

convictions.       We affirm.

            Snow       raises    four      procedural         challenges        to     his

convictions.       First, Snow claims that the district court erred

by     failing    to     order   a    mistrial      after      several     Government

witnesses        allegedly       violated       its      sequestration           order.

Sequestration orders enforce Fed. R. Evid. 615, which “requires

that witnesses not discuss the case among themselves or anyone

else, other than the counsel for the parties.”                    United States v.

Rhynes, 218 F.3d 310, 317 (4th Cir. 2000) (en banc) (plurality

op.)    (emphasis      and   internal     quotation     marks    omitted).           “[A]

trial     court     may      employ   one      of     three     remedies        when     a

sequestration order has been violated:                 sanction of the witness;

instructions to the jury that they may consider the violation

toward the issue of credibility; or exclusion of the witness’

testimony.”       United States v. Cropp, 127 F.3d 354, 363 (4th Cir.

1997); see United States v. Smith, 441 F.3d 254, 263 (4th Cir.

2006) (same).       Because Snow did not raise this issue below, this

court reviews the district court’s decision for plain error.

United States v. Olano, 507 U.S. 725, 732-37 (1993).                         Although

                                           3
there is evidence that several witnesses had the opportunity to

violate the sequestration order, Snow presents no evidence that

any violations actually occurred other than two statements by

witnesses on cross-examination.                These statements do not plainly

indicate    that    any      witnesses     discussed          the   case     after    the

district    court    issued       its   sequestration          order    or    that    any

violations that may have occurred were sufficiently severe to

require mistrial.         Accordingly, we find that the district court

did not plainly err in declining to order a mistrial sua sponte.

            Snow    also     argues     that    the    district      court    erred    by

allowing    the     jurors     to     access     unredacted         transcripts      that

contained references to the fact that Snow had been previously

incarcerated on a misdemeanor charge.                    The Government asserts

that any error was harmless.             We review evidentiary rulings for

an abuse of discretion.             United States v. Lighty, 616 F.3d 321,

351 (4th Cir. 2010).          Any errors in such rulings are harmless if

we   may   “say    with    fair     assurance,        after    pondering      all    that

happened without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error.”

United States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010)

(internal quotation marks omitted).                    The Government bears the

burden of showing that such errors are harmless.                       United States

v. Robinson, 460 F.3d 550, 557 (4th Cir. 2006).                         The evidence

presented at trial included extensive evidence that Snow was

                                          4
involved in a wide variety of criminal activity in his role as

leader of the Nine Treys.                 Against this background, the fact

that   Snow      had   been    incarcerated        previously         on    a   misdemeanor

charge       could     not     have      influenced       the         jury’s      decision.

Accordingly, we find that any error in allowing the jury to

access the unredacted transcripts was harmless.

              Snow next argues that the jurors improperly discussed

the case with each other prior to the close of evidence.                                 We

review       a     district        court’s       response        to        such    internal

communications for abuse of discretion.                     See Robinson v. Polk,

438 F.3d 350, 363 (4th Cir. 2006); United States v. Gravely, 840
F.2d 1156, 1159 (4th Cir. 1988).                  Having reviewed the record, we

find that the district court properly addressed this issue at

trial and therefore did not abuse its discretion by declining to

order a new trial on this basis.

              Finally,        Snow     argues      that    the        district     court’s

supplemental         jury    instruction     on    constructive            possession   was

erroneous        because     the     examples     given   by     the       district   court

misleadingly implied that the fact of his leadership position

was    all    that     was    required     to     find    that    he       constructively

possessed the property of his subordinates.                       We “review de novo

a claim that a jury instruction did not correctly state the

applicable law.”            United States v. Washington, 743 F.3d 938, 941

(4th Cir. 2014).             The key issue in such review is “whether,

                                             5
taken as a whole, the instruction fairly states the controlling

law.”     United States v. Cobb, 905 F.2d 784, 788-89 (4th Cir.

1990).     We conclude that any misimpressions that may have been

created by the district court’s examples were rectified by the

court’s express statement that constructive possession requires

“both the power and the intention at a given time to exercise

dominion and control over” the object in question.                            See United

States v. Scott, 424 F.3d 431, 433 (4th Cir. 2005) (stating same

standard).       Accordingly, we find that the court’s supplemental

jury     instruction,        taken    as       a     whole,     fairly       stated     the

controlling law.

            Both      Snow    and    Sykes         argue    that     the   evidence     was

insufficient to support certain of their convictions.                           We review

de novo the district court’s denial of a Fed. R. Crim. P. 29

motion.     United States v. McFadden, 753 F.3d 432, 444 (4th Cir.

2014), pet. for cert. filed, 83 U.S.L.W. 3252 (U.S. Oct. 2,

2014) (Nos. 14-378, 14A199).               We will sustain the jury’s verdict

“if     there    is   substantial         evidence,          taking    the     view    most

favorable to the Government, to support it.”                          Glasser v. United

States, 315 U.S. 60, 80 (1942); see McFadden, 753 F.3d at 444

(defining       substantial     evidence).                 Because    we     resolve   all

conflicting       evidence      in        favor       of      the     Government,      the

uncorroborated        testimony      of    a       single    witness,      even   if   the

witness is an accomplice, a codefendant, or an informant, may be

                                               6
sufficient evidence of guilt.              United States v. Wilson, 115 F.3d
1185, 1189-90 (4th Cir. 1997).

            Snow       challenges    his        convictions       for    possessing       a

firearm in furtherance of a crime of violence and possessing a

firearm    in   furtherance     of    a    drug    trafficking         crime,    both    in

violation of 18 U.S.C. § 924(c)(1)(A) (2012).                           The Government

can prove the possession element of this offense by establishing

that Snow “exercised, or had the power to exercise, dominion and

control over” the firearm.                United States v. Wilson, 484 F.3d
267, 282 (4th Cir. 2007) (internal quotation marks omitted).

Additionally,      a    defendant     is    liable       for     his    coconspirators’

reasonably foreseeable possession of firearms in furtherance of

the conspiracy.          United States v. Min, 704 F.3d 314, 324 n.9

(4th Cir. 2013); see Pinkerton v. United States, 328 U.S. 640,

646-48    (1946)    (stating    standard         for    coconspirator        liability).

Having    reviewed      the   record,      we     find    sufficient         evidence    to

support Snow’s convictions under § 924(c)(1)(A).

            Sykes      challenges     his       conviction       for    conspiracy       to

distribute 280 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2012).          Sykes does not challenge the evidence that

the Nine Treys trafficked in such quantities of cocaine base,

but argues that these drugs are not attributable to him.                                 In

determining     the     applicable    statutory          range    “in    a    § 846    drug

conspiracy      prosecution,        the    jury        must    determine        that    the

                                            7
threshold     drug   quantity   was   reasonably        foreseeable    to   the

defendant.”     United States v. Jeffers, 570 F.3d 557, 569 (4th

Cir. 2009) (emphasis omitted).            The record includes sufficient

evidence that Sykes could reasonably have foreseen that the Nine

Treys trafficked in 280 grams or more of cocaine base.

            Accordingly, we affirm the judgments of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before   this   court   and   argument    would   not   aid    the   decisional

process.

                                                                       AFFIRMED




                                      8